Citation Nr: 9925381	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-15 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death (to include as a result of service-connected 
post-traumatic stress disorder (PTSD) and exposure to 
herbicides).

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1967 and from November 1969 to January 1975.  He died 
on November 4, 1997.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1997 and 
May 1999.  In the November 1997 rating decision, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death, to include as a result of his 
service-connected PTSD and exposure to herbicides.  

In the May 1999 rating decision, the RO denied the 
appellants' claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1151.  In regard to this 
latter RO rating decision, the Board has construed the 
appellant's VA Form 9, received in June 1999, as a Notice of 
Disagreement to the May 1999 rating decision.  However, it 
should be noted that the appellate process has not been 
completed with respect to this issue as the record is devoid 
of a subsequent Statement of the Case and substantive appeal.  
See 38 C.F.R. § 20.200 (1998).


REMAND

In June 1999 the appellant submitted a VA Form 9 on the issue 
of the cause of the veteran's death as well as entitlement to 
DIC benefits under 38 U.S.C.A. § 1151.  On this form she 
requested that she attend a Board hearing at a local VA 
office.  A review of the record reveals that the appellant 
has not yet been scheduled to attend such a hearing.

Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearing before the 
Board).  As such, the appellant must be provided an 
opportunity to attend a Board hearing at the RO.

In order to ensure full compliance with the appellant's due 
process rights, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
appellant for a hearing before a 
traveling member of the Board.  She 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












